Citation Nr: 1241644	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-07 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction in the evaluation for patellofemoral pain syndrome of the left knee, from 10 to 0 percent, was proper.

2.  Whether a reduction in the evaluation for patellofemoral pain syndrome of the right knee, from 10 to 0 percent, was proper.

3.  Whether a reduction in the evaluation for overpronation of the right subtalar joint with shin splints and calf pain, from 10 to 0 percent, was proper.

4.  Whether a reduction in the evaluation for overpronation of the left subtalar joint with shin splints and calf pain, from 10 to 0 percent, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's separate 10 percent evaluations for patellofemoral pain syndrome of the left knee, patellofemoral pain syndrome of the right knee, overpronation of the right subtalar joint with shin splints and calf pain, and overpronation of the left subtalar joint with shin splints and calf pain, to 0 percent, effective September 1, 2008.

In February 2012, while the Veteran's appeal was pending, the RO increased the rating for each of the aforementioned disabilities back to 10 percent, effective September 2011.  The Veteran was notified of that decision, and did not appeal.  The only issues presently developed for the Board's review are as listed above, on the title page.

In September 2012, the Veteran was notified of the time and place of a Board hearing she requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  She failed to report, however, and no motion for rescheduling has been received.  Accordingly, the Board will process her appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In August 2005, the RO granted service connection for patellofemoral pain syndrome of the left knee, patellofemoral pain syndrome of the right knee, overpronation of the right subtalar joint with shin splints and calf pain, and overpronation of the left subtalar joint with shin splints and calf pain, effective March 30, 2005; separate 10 percent evaluations were assigned for each disability.

2.  The 10 percent ratings assigned for patellofemoral pain syndrome of the knees in August 2005 were based on examination findings of a full range of motion with subjective complaints of pain during repetitive motion testing, and tenderness to the inferior poles of the patellae, bilaterally.

3.  The 10 percent ratings assigned for overpronation of the subtalar joints in August 2005 were based on examination findings of significant equinus deformities of both ankles, with negative five degrees of dorsiflexion, pain to the posterior calves with forced dorsiflexion, pain in the subtalar joints, palpable pain along the sinus tarsi area of the lateral calcaneal joints, and pain along the interior tibial crest, with a diagnosis of shin splints, bilaterally.

4.  A VA examination in November 2007 revealed no positive findings relative to the knees or ankles, other than subjective complaints of pain; however, VA treatment records dated from March to June 2008 (prior to the reduction decision) show that the Veteran's disabilities were manifested by bilateral knee and ankle pain that was not well controlled, 4+/5 flexion of the knees, positive bilateral patellofemoral grind test, hypertonicity with tenderness in the bilateral iliotibial band (ITB), weak/poor contraction of the vastus medalis oblique (VMO), 

exaggerated bilateral foot pronation and tibial internal rotation, slightly exaggerated bilateral lower extremity external rotation, minus 10 degrees of dorsiflexion in the right ankle, and minus 4 degrees of dorsiflexion in the left ankle.

5.  Resolving all doubt in the Veteran's favor, the competent and credible evidence fails to establish improvement of the disabilities here at issue under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation for patellofemoral pain syndrome of the left knee, from 10 to 0 percent, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 4.17a, Diagnostic Code 5024 (2012).

2.  The reduction in the evaluation for patellofemoral pain syndrome of the right knee, from 10 to 0 percent, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5024 (2012).

3.  The reduction in the evaluation for overpronation of the left subtalar joint with shin splints and calf pain, from 10 to 0 percent, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5271 (2012).

4.  The reduction in the evaluation for overpronation of the right subtalar joint with shin splints and calf pain, from 10 to 0 percent, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2005, the RO granted service connection for patellofemoral pain syndrome of the left knee, patellofemoral pain syndrome of the right knee, overpronation of the right subtalar joint with shin splints and calf pain, and overpronation of the left subtalar joint with shin splints and calf pain, effective March 30, 2005.  Separate 10 percent evaluations were assigned for each disability.

In December 2007, following an examination in November 2007, the RO entered 
a rating action proposing to reduce the Veteran's evaluations for all four of the aforementioned disabilities from 10 to 0 percent.  Subsequently, in June 2008, the RO implemented the proposed reductions, effective from September 1, 2008.

On appeal, the Veteran contends that her evaluations should not have been reduced.  During a RO hearing in May 2008, she testified that the VA examiner in November 2007 did not perform range of motion testing with the "plastic thing" (a goniometer), never had her take her shoes off, and did not ask her to walk for him.  She said that the whole examination was very brief, and that she thought she was being examined for her hips and back, for which she had applied for service connection.  She also testified that, over time, she had just "put up" with the pain in her ankles and knees, because it is constant, without seeking further medical care.

The Veteran further testified that she had a sore and achy, throbbing pain in her ankles that became constant as the day progressed.  She said that the pain was worsened by activity, and that she tried to avoid activity that increased the pain.  She stated that certain activities, such as prolonged walking or exercising, would cause her ankles to throb more, make them stiff and achy, and reduce her range of motion.  With respect to her knees, the Veteran testified that her knees were very painful.  She indicated that the pain was constant, and that it was of an aching and pinching nature.  She said that she could feel it all around her knees, under her kneecaps, and on the sides, and that it lasted all day.  She further testified that activities such as prolonged walking or exercising made her condition worse, such that her knees would "start to fall a little bit" and reduce her range of motion.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40.  To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45.  To that end, the regulations provide that, when rating 

disabilities of the joints, inquiry will be directed to considerations such as:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability. (e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.

Id.  The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered.  Id. § 4.45(f); see also 38 C.F.R. § 4.59 ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the Veteran's bilateral patellofemoral pain syndrome has been evaluated by analogy to tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  See 38 C.F.R. § 4.20.  That diagnostic code instructs that tenosynovitis is to be rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee is evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted for limitation of flexion to 45 degrees.  A 20 percent rating is warranted for limitation of flexion to 30 degrees, and a 30 percent rating is warranted for limitation of flexion to 15 degrees.  Id.  The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Knee disabilities manifested by limitation of extension are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Ratings of 10, 20, 30, and 40 percent are warranted when extension is limited to 10, 15, 20, and 30 degrees, respectively. The highest evaluation, 50 percent, is warranted when extension is limited to 45 degrees.  Id.

The Veteran's bilateral ankle disabilities, characterized as overpronation of the subtalar joints with shin splints and calf pain, have been evaluated on the basis of limitation of motion of the ankle under Diagnostic Code 5262-5271.  See 38 C.F.R. § 4.27.  Under that diagnostic code, 10 and 20 percent ratings are warranted for moderate and marked limitation of motion of the ankle, respectively.  The normal range of motion in the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Congress has provided that a veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Because the 10 percent ratings here at issue were in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.

The United States Court of Appeals for Veterans Claims (Court) has noted, however, that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); see also 38 C.F.R. § 4.1, 4.2, 4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

Here, the record shows that the 10 percent ratings assigned for patellofemoral pain syndrome of the knees in August 2005 were based on examination findings of a full range of motion with subjective complaints of pain during repetitive motion testing, and tenderness to the inferior poles of the patellae, bilaterally.  The 10 percent ratings assigned for overpronation of the subtalar joints in August 2005 were based on examination findings of significant equinus deformities of both ankles, with negative five degrees of dorsiflexion, pain to the posterior calves with forced dorsiflexion, pain in the subtalar joints, palpable pain along the sinus tarsi area of the lateral calcaneal joints, and pain along the interior tibial crest, with a diagnosis of shin splints, bilaterally.

The basis for the proposed reductions in the Veteran's ratings was the report of a November 2007 VA examination, which revealed no positive findings relative to the knees or ankles, other than subjective complaints of pain.  However, as noted above, the Veteran has challenged that examination as inadequate.  In May 2008, she provided sworn testimony to the effect that the knee and ankle pain she experienced increased with activity, resulting in a decreased ability to move the affected joints.  Significantly, VA treatment records of which the RO had at least constructive notice, dated from March to June 2008 (generated prior to the RO's reduction decision, but received afterward), show that the Veteran's disabilities were then manifested by bilateral knee and ankle pain that was not well controlled, 4+/5 flexion of the knees, positive bilateral patellofemoral grind test, hypertonicity with tenderness in the bilateral ITB, weak/poor contraction of the VMO, exaggerated bilateral foot pronation and tibial internal rotation, slightly exaggerated bilateral lower extremity external rotation, minus 10 degrees of dorsiflexion in the right ankle, and minus 4 degrees of dorsiflexion in the left ankle.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Based on review of all evidence, the Board finds that the preponderance of the evidence fails to demonstrate improvement of the disabilities here at issue under the ordinary conditions of life and work.  Although the November 2007 VA examination contains no positive findings relative to the knees or ankles, other than subjective complaints of pain, those findings conflict with the Veteran's competent testimony, as well as with the objective findings contained in the subsequent treatment records from early 2008.  As noted, the treatment records show, among other things, that the Veteran then had subjective complaints of pain in the knees, with a full range of motion and objective tenderness, exaggerated bilateral foot pronation and tibial internal rotation, and pain and limited dorsiflexion of the ankles.  Notably, those findings are quite similar to those cited in support of the original 10 percent ratings assigned in August 2005.  Under the circumstances, and considering the totality of the evidence, the Board finds that the reduction in the evaluations for the Veteran's disabilities was not proper.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.2.  Accordingly, restoration of the 10 percent ratings for the Veteran's disabilities is granted, effective from the date of reduction, September 1, 2008.

Because the Board is granting the full benefit sought on appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), or the due process provisions of 38 C.F.R. § 3.105(e), have been satisfied.  Those matters are moot.







ORDER

Restoration of the 10 percent rating for patellofemoral pain syndrome of the left knee is granted, effective September 1, 2008 through September 12, 2011, subject to the law and regulations governing the award of monetary benefits.

Restoration of the 10 percent rating for patellofemoral pain syndrome of the right knee is granted, effective September 1, 2008 through September 12, 2011, subject to the law and regulations governing the award of monetary benefits.

Restoration of the 10 percent rating for overpronation of the left subtalar joint with shin splints and calf pain is granted, effective September 1, 2008 through September 12, 2011, subject to the law and regulations governing the award of monetary benefits.

Restoration of the 10 percent rating for overpronation of the right subtalar joint with shin splints and calf pain is granted, effective September 1, 2008 through September 12, 2011, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


